DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 21 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 20, 21 and 23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fairlie US 5854747.


    PNG
    media_image1.png
    224
    450
    media_image1.png
    Greyscale

Fairlie discloses a truss jigging system comprising: a table (12) forming a support plane (12, 12a) on which truss pieces are supported and extending between a front edge and a spaced away back edge, thereby defining a front to back direction, and being elongated side to side between a left side edge and a spaced away right side 
As for claims 21 and 23, Fairlie discloses wherein each one of the endless belts (52) is strung around a respective one of the idler wheels (48) and a respective one of the drive wheels (46) such that each one of the endless belts comprises a pair of elongated runs, one of the runs being an elongated return run between the respective drive wheel and the idler wheel, and the other run being spaced and opposite to the one run, said other run having a respective one of the carriages affixed thereto and coursing through the respective slideway that the respective drive wheel and idler wheel service, such that, driving the drive wheel moves the locating pin back and forth along an axis in a front to back direction (see Fig. 2, col. 3, lines 23-67 and col. 4, lines 1-48).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fairlie US 5854747.
As for claim 22, Fairlie discloses wherein the endless belt, idler wheel and driven wheel are pulleys and a belt.  Fairlie further discloses wherein it is envisioned the pulleys are sprockets and the belt is a chain (col. 3, lines 65-67 and col. 4, lines 1-10).  It would have been obvious to one of ordinary skill in the art to substitute the pulley and belt system for a sprocket and chain assembly as suggested by Fairlie.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723